DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable process.  claims 16 - 18, directed to the process of using products of claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 23, 2021, as it relates to claims 16 – 18, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The amendment to claims 1, 21 and new claim 23, submitted September 20, 2021 is acknowledged and entered. 
The amendment to the specification, submitted September 20, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 6 - 7, filed September 20, 2021, with respect to the rejection of claims 1 – 7, 12 and 13 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment.  The rejection of claims 1 – 7, 12 and 13 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 6 - 7, filed September 20, 2021, with respect to the rejection of claim 21 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment.  The rejection of claim 21 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1 – 7, 9 – 18, 21, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the method of producing a hydroformylated polyol by hydroformylation and hydrogenation of microbial oil comprising TAG species having a fatty acid profile comprised of at least 60% of one or more unsaturated fatty acids and comprising 30% or more of triolein.  Nor is there teaching or a suggested motivation for the method of producing a hydroformylated polyol by hydroformylation and hydrogenation of microbial oil comprising  up to nine TAG species present in amounts of 1% or more in the microbial oil, wherein said up to nine TAG species present in amounts of 1% or more have a fatty acid profile comprising at least 60% of one or more unsaturated fatty acids, and wherein said microbial oil 
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622